Title: Thomas Jefferson: Estimate of Building for Board of Visitors of University of Virginia, 1820?, December 1820
From: Jefferson, Thomas
To: 


						
						
							
							
					It is the opinion of this board that at least 3. other pavilions, making 10. with those in hand, 5. hotels, & additional Dormitories, in number depending on that of the Students who shall apply for admission into the University, with their Appendages, will be necessary for the proper accomodation of the whole number of Professors contemplated by the legislature, & that the Proctor under the direction of the Committee of Superintendance, be required to make an estimate of the whole expence of compleating such buildings, distinguishing the expence of each, & that such estimate should accompany the Report of this board to the President & Directors of the Literary fund.
						Th: Jefferson
			 Rector